Citation Nr: 0619763	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 7, 1994, 
for the assignment of a 100 percent disability rating for 
service-connected dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from December 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to an effective date earlier than June 7, 1994, 
for the assignment of a 100 percent rating for dysthymic 
disorder.


FINDINGS OF FACT

1.  In a decision issued in February 1993, the RO confirmed 
and continued the 30 percent evaluation for nervous disorder.  
This decision was not appealed, and is a final decision.

2.  The veteran was hospitalized on June 7, 1994, for 
treatment of his depression which was considered as an 
informal claim for a re-evaluation of his service-connected 
disability.

3.  In a September 1995 rating decision, the RO increased the 
evaluation to 50 percent effective from July 1, 1994.  On 
appeal, in a September 1997 rating decision, the RO increased 
the evaluation for dysthymic disorder to 100 percent 
effective from June 7, 1994.  

4.  There is no evidence of record after the February 1993 
rating decision and prior to June 7, 1994, that shows a 
factually ascertainable increase in disability such that 
assignment of a 100 percent disability rating was warranted 
and there is no communication during that time period that 
can be construed as a claim, formal or informal, for an 
increased evaluation.




CONCLUSION OF LAW

The criteria for an effective date prior to June 7, 1994, for 
the assignment of a 100 percent evaluation for dysthymic 
disorder have not been met.  38 U.S.C.A. §§ 5100-5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.157(b)(1), 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; a rating 
decision in September 2002; and a statement of the case in 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in October 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In November 2005, the veteran wrote that he had no 
additional evidence to submit.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


II. Earlier effective date

The veteran contends that an effective date earlier than June 
7, 1994, is warranted for the assignment of a 100 percent 
disability rating for dysthymic disorder.  He contends that 
the effective date should be March 15, 1993, the date of a 
medical report from Dr. N. R. N.  He also contends that he 
should be awarded 100 percent since 1980-1981, when he was 
awarded Social Security Administration (SSA) benefits.  

In a February 1993 rating decision, the RO confirmed and 
continued a 30 percent disability evaluation for a nervous 
disorder.  The veteran was notified of the decision and his 
appeal rights by letter dated in March 1993.  The decision 
was not appealed and is a final decision.  38 C.F.R. 
§§ 3.160(d), 20.302, 20. 1103 (1993).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200. A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Because the determination is final, it cannot be reversed or 
revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The appellant has not specifically alleged clear and 
unmistakable error.  

On July 1, 1994, a claim was received from the veteran 
seeking an increased evaluation and benefits under the 
provisions of 38 C.F.R. § 4.29 for a period of VA 
hospitalization beginning on June 7, 1994.  

A hospital discharge summary showed that the veteran had been 
admitted on June 7, 1994, after referral to Psychiatry by his 
fee basis psychiatrist due to symptoms of depression.  The 
diagnoses treated during the hospitalization were atypical 
depression and residual schizophrenia, unspecified type.  The 
discharge summary shows a Global Assessment of Function (GAF) 
score of 70 for the time period at that time and a score of 
60 for the previous year.  

In a rating decision in May 1995, a temporary total 
disability rating was assigned from June 7, 1994 based on 
hospitalization for treatment or observation of atypical 
depression.  

Medical reports from a fee basis private doctor, Dr. N. R. N. 
were received on July 17, 1995.  A March 15, 1993, report 
covered a period from January 1992 to March 1993.  Although 
Dr. N. R. N. described the veteran's social and industrial 
adaptabilities as poor, he did not indicate that the veteran 
was unfit for working activities.

A report from Dr. N. R. N. dated in July 1994 which covered a 
period from March 15, 1993, to July 1994 indicated that the 
veteran was unfit for working activities and that he had been 
referred for hospitalization on June 7, 1994.  Although a 
date was not specified as to when the veteran was considered 
unfit for working activities, it seems reasonable to assume 
that this was at the time the veteran had been hospitalized.  

In a rating decision in September 1995 the RO assigned a 50 
percent evaluation effective July 1, 1994 for dysthymic 
disorder.  The veteran appealed and in a September 1997 
rating decision the RO assigned a 100 percent evaluation 
effective from June 7, 1994.  

An October 2000 statement from a private medical doctor, Dr. 
J. A. J., indicates that the veteran stopped working in 1980 
or 1981 and was granted SSA benefits due to a nervous 
condition.  To the best of his knowledge the veteran was 
"totally and permanently" since he had stopped working and 
SSA benefits were granted.  The physician stated that 100 
percent service connected benefits should be granted at least 
since November 1981 when the veteran was declared totally 
incapacitated by the SSA.  

Treatment records received in February 2005 included a 
February 1992 private medical report from Dr. N. R. N. which 
noted that the veteran's social and industrial adaptabilities 
were poor.  The diagnosis was schizophrenia, unspecified 
type.  

SSA records to include private medical records from 1981 and 
1982 were received in July 1997.  

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The RO was not in receipt or possession of any evidence 
between February 23, 1993, and June 7, 1994, that can 
reasonably be construed as a formal or informal claim of 
entitlement to an increased rating for service-connected 
dysthymic disorder.  

It was the veteran's July 1994 statement that initiated his 
new claim for an increased rating and led to the RO's June 
1994 award of the 100 percent schedular rating.  The RO 
considered the veteran's hospitalization on June 7, 1994, as 
an informal claim for an increased rating.  

A report of medical treatment or examination may be accepted 
as an informal claim.  The date of VA medical reports may be 
used to establish the effective date of entitlement to an 
increased rating in a case where service connection is 
already established.  See 38 C.F.R. § 3.157(b)(1) (2005).

With a schedular rating, the Board may look to the evidence 
regarding his service-connected disability dated during the 
one-year period prior to his claim, to determine whether it 
was "factually ascertainable that an increase in disability 
had occurred."  38 C.F.R. § 3.400(o)(2).

The private medical records of Dr. N. R. N. do not show that 
the veteran was unfit for working activities until his report 
of July 1994.  The Board also notes that prior records show a 
diagnosis of schizophrenia, unspecified type, for which the 
veteran is not service-connected; however, in the July 1994 
report, after the veteran's hospitalization for depression, 
the diagnosis of atypical depression is shown in addition to 
schizophrenia.  

At the time of his discharge from the hospital in July 1994, 
the GAF scores assigned at that time, 70, and for the prior 
year, 60, do not reflect impairment such that a 100 percent 
disability rating is warranted earlier than the date of his 
hospitalization.  The GAF scale reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health - illness."  Diagnostic and 
Statistical Manual of Mental Disorders, American Psychiatric 
Association, at 32 (4th ed. 1994) (DSM- IV); 38 C.F.R. §§ 
4.125(a), 4.130 (2005).  The U. S. Court of Appeals for 
Veterans Claims (Court), in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Although the veteran contends that he is entitled to a 100 
percent disability rating from the date of the award of SSA 
benefits, the Board notes that the criteria used by the SSA 
in making such a determination differ from those shown in the 
regulations by which the Board is bound.  The records 
received from the SSA contained private medical records with 
psychiatric evaluations in 1981 and 1982 these were received 
in July 1997.  As such, the records are not in the one year 
period prior to June 7, 1994, and also are not considered as 
an informal claim prior to June 7, 1994.  

In view of the foregoing, the Board concludes that the date 
of claim, June 7, 1994, is the proper effective date.  There 
is no basis upon which to establish an effective date for a 
100 percent rating for the service-connected dysthymic 
disorder any earlier than June 7, 1994.  That date is the 
first date following the final February 1993 decision that 
any communication that can be interpreted as a claim for 
increase was received by VA and was the date of the veteran's 
admission for treatment where a factually ascertainable 
increase in disability was shown.  As the evidence 
preponderates against the claim for an effective date earlier 
than June 7, 1994, for a 100 percent disability evaluation 
for dysthymic disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an earlier effective date 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than June 7, 1994, 
for assignment of a 100 percent disability rating for 
dysthymic disorder is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


